Citation Nr: 0209163	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for residuals of left leg 
thrombophlebitis, currently rated 60 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to 
November 1980.  This case comes before the Board of Veterans' 
Appeals (Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which increased the rating for left 
leg thrombophlebitis residuals from 10 to 30 percent.  In 
October 1997, the RO further increased the rating for the 
thrombophlebitis residuals to 60 percent.  As the grant by 
the RO was not to the maximum rating provided by the rating 
schedule for this disability, and as the veteran has not 
specifically withdrawn his claim, the issue remains on 
appeal.


FINDING OF FACT

The veteran's residuals of left leg thrombophlebitis are 
manifested by complaints of numbness, swelling, and pain on 
standing or walking for long periods; massive board-like 
edema with constant pain at rest is not shown.  


CONCLUSION OF LAW

A rating in excess of 60 percent for residuals of left leg 
thrombophlebitis is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, and 4.104, 
Diagnostic Code 7121 (in effect prior to January 12, 1998); 
Diagnostic Code 7121 (effective from January 12, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001)).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to notice and 
the duty to assist.  Regulations implementing the VCAA have 
now been published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

Here, however, all pertinent mandates of the VCAA and 
implementing regulations have been satisfied.  Well-
groundedness is not an issue.  The veteran was notified in 
February 1996 of the February 1996 rating decision.  The 
statement of the case mailed to the veteran in December 1996 
informed him of the reasons for the rating assigned.  A 
supplemental statement of the case (SSOC) in December 1997 
informed him regarding the increase from 30 to 60 percent, 
and a SSOC in February 2002 informed him why a rating in 
excess of 60 percent was not warranted.  Additionally, in 
October 2001, he was informed of pertinent provisions of the 
VCAA.  The RO has completely developed the record, obtaining 
treatment records and arranging for VA examination.  The 
veteran has not indicated that there are any pertinent 
medical records which have not been obtained by VA.  No 
further assistance to the veteran in the development of his 
claim is warranted.

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Regulations governing the evaluation of diseases of the 
arteries and veins were amended effective January 12, 1998.  
The Board notes that the veteran was informed of the amended 
regulations in the above-mentioned February 2002 SSOC.  Prior 
to January 12, 1998, the disability at issue may be rated 
under the "old" rating criteria only.  From January 12, 
1998, he is entitled to consideration of the rating under 
both the "old" and the "new" rating criteria, whichever 
are more favorable. 

Under Code 7121, in effect prior to January 12, 1998, (which 
must be applied prior to that date) a 60 percent rating was 
assigned for unilateral phlebitis or thrombophlebitis when 
there was evidence of persistent swelling subsiding only very 
slightly and incompletely with recumbency elevation with 
pigmentation, cyanosis, eczema or ulceration.  A 100 percent 
rating was assigned when there was evidence of massive board-
like swelling with severe and constant pain at rest.  See 38 
C.F.R. § 4.104, Code 7121 (1997).

The criteria in effect from January 12, 1998, provide a 60 
percent rating when there is evidence of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration; and, a 100 percent rating when there 
is evidence of massive board-like edema with constant pain at 
rest.  See 38 C.F.R. § 4.104, Code 7121 (2001).

The Board finds that the "new" criteria for the only 
critical rating (the next higher rating of 100 percent) are 
patently more favorable, as they delete the previous 
requirement that pain at rest be severe.

Factual Background

A private hospital discharge summary indicates that the 
veteran was hospitalized in December 1986 for recurrent deep 
vein thrombosis of the left leg.  Coumadin was prescribed.

A January 1987 private treatment record shows that the 
veteran was treated for "DVT" [deep vein thrombosis].  He 
was feeling well, with no recurrent left lower extremity 
pain.  Minor swelling was noted.  

A June 1992 VA examination report shows diagnoses of history 
of DVT and post phlebitis syndrome of the left calf.  A July 
1994 VA examination report includes a diagnosis of status 
post thrombophlebitis left leg with swelling of left lower 
leg.  The veteran wore elastic stockings.  

A VA hospital discharge summary reveals that the veteran was 
admitted in August 1995 for treatment of deep vein thrombosis 
of the distal portion of his left lower extremity.  The 
report noted as this was the veteran's third deep venous 
thrombosis, he would likely need anticoagulation for the 
remainder of his life.  Coumadin was prescribed.  

On VA examination in September 1995 recurrent deep venous 
thrombosis in 1979, 1987 and August 1995 with the residual 
pain on standing for long period and on walking was 
diagnosed.  There was no evidence of pulmonary embolism.  The 
veteran was advised to elevate his feet and to wear Jobst 
stockings.  The examiner added that the veteran would most 
likely need anticoagulation treatment for life.
A July 1996 letter from a private physician indicates that 
the veteran was still having problems with his left lower leg 
due to thrombosis/phlebitis.  Blood clot symptoms were 
mentioned; it was also noted that after 1 or 2 hours of 
standing the left leg began to swell.  The examiner added 
that the veteran needed to change vocations as his job was 
not suitable, and seemed to aggravate his present disability.

A January 1997 VA Medical Certificate shows that the veteran 
complained of left leg numbness, pain, and swelling.  

In February 1997 the veteran described the current 
symptomatology associated with his service-connected 
disability as including persistent swelling of his left leg, 
seldom helped by recumbency; and constant pain.  

On September 1997 VA examination the veteran reported that he 
wore a short leg stocking and that when he did not wear it, 
his leg swelled.  He also reported that he experienced 
numbness in his left big toe.  Examination revealed normal 
skin appearance, with the skin on the left lower leg warmer 
to the touch than the right.  Numbness of the big toe on the 
flexor side was observed.  There was no cardiac involvement.  
2+ pitting edema on the left leg below the knee was observed.  
The examiner commented that there obviously was some 
swelling.  Thrombophlebitis of the left leg with changes 
towards chronic venous insufficiency was diagnosed.  

Recent VA medical records associated with the record include 
a February 2000 VA outpatient treatment note which shows that 
the veteran has chronic recurrent DVT and venous 
insufficiency of the left leg.  It was also noted that he had 
recently obtained a desk job.  A March 2001 VA outpatient 
treatment note shows that the veteran has chronic recurrent 
DVT and venous insufficiency of the left leg.  It was also 
noted that he complained of numbness on the lateral side of 
his left leg and was given an elastic stocking.  An August 
2001 VA outpatient treatment note shows that the veteran had 
chronic recurrent DVT and venous insufficiency of the left 
leg.  He took Coumadin and went to the vascular clinic as 
needed.  


Analysis

The veteran's residuals of left leg thrombophlebitis do not 
meet either the old or the new criteria for rating that 
disability.  The next higher, 100 percent, rating requires 
massive board-like edema with constant (and before January 
12, 1998 severe) pain at rest.  While pitting edema has been 
noted, there is no competent (medical) evidence of massive 
board-like edema.  Even the veteran's own descriptions of his 
disability do not reflect massive board-like edema.  
Consequently, the evidence does not support a grant of the 
next higher, 100 percent, rating. 

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
However, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, and 
having found no evidence of such factors as frequent 
hospitalizations or marked interference with employment that 
would render impractical application of regular schedular 
standards, the Board finds that there is no basis for further 
action on this question.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis for assigning a rating 
higher than 60 percent.  The evidence is not in equipoise as 
to warrant application of the benefit of the doubt rule.  The 
preponderance of the evidence is against the veteran's claim.  


ORDER

A rating in excess of 60 percent for residuals of left leg 
thrombophlebitis is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

